Exhibit 10.25

 

Pledge Agreement

 

This Pledge Agreement dated as of June 11, 2001 (the “Pledge Agreement”) is made
by and among Interlink Electronics, Inc., a Delaware corporation (the
“Company”), and Paul D. Meyer (“Pledgor”).

 

Recitals

 

A. The Company has agreed to loan Pledgor the sum of $132,109 payable over a
3-year period, as evidenced by a secured promissory note dated the date hereof
(the “Note”). A copy of the Note is attached hereto as Exhibit A.

 

B. Pledgor wishes to grant security and assurance to the Company in order to
secure Pledgor’s performance of his obligations under the Note, and therefore is
entering into this Pledge Agreement.

 

Agreement

 

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Pledge. As security for the payment of the principal of and interest on the
Note, Pledgor hereby delivers, pledges and assigns to the Company and creates in
the Company a security interest in options to purchase 25,836 shares of the
Company’s common stock owned by Pledgor. The options have a value equal to 150%
of the principal amount due under the Note (hereinafter, the “Pledged Options”).

 

2. Administration of Security. The following provisions shall govern the
administration of the Pledged Options:

 

  (a) So long as no Event of Default, as defined below, has occurred and is
continuing, Pledgor shall be entitled to hold the Pledged Options in any manner,
and similarly the Company shall have no rights to the Pledged Options.

 

  (b) The failure of the Pledgor to make any payment when due and payable under
the Note shall constitute an Event of Default under this Pledge Agreement.

 

3. Remedies in Case of an Event of Default.

 

  (a) In case an Event of Default shall have occurred and be continuing, the
Company shall have all of the remedies of a secured party under the California
Uniform Commercial Code, and, without limiting the foregoing, shall have the
right, subject to any necessary regulatory approvals, to sell, assign and
deliver the whole or, from time to time, any part of the Pledged Options, or any
interest in any part thereof (except the Company shall give 10 days’ notice to
Pledgor of its intended rescission of the Pledged Options).

 



--------------------------------------------------------------------------------

  (b) If any consent, approval or authorization of any state, municipal or other
governmental department, agency or authority should be necessary to effectuate
any sale or disposition of the Pledged Options by the Company, pursuant to this
Section 3, or any partial disposition of the Pledged Options, Pledgor will
execute all such applications and other instruments as may be required in
connection with securing any such consent, approval or authorization, and will
otherwise use his best efforts to secure the same.

 

  (c) Neither failure nor delay on the part of the Company to exercise any
right, remedy, power or privilege provided for herein or by statute or at law or
in equity shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

4. Pledgor’s Obligations Not Affected. The obligations of Pledgor under this
Pledge Agreement shall remain in full force and effect without regard to, and
shall not be impaired or affected by: (a) any subordination, amendment or
modification of or addition or supplement to the Note, or any assignment or
transfer of the Note; (b) any exercise or non-exercise by the Company of any
right, remedy, power or privilege under or in respect of this Pledge Agreement,
or the Note, or any waiver of any such right, remedy, power or privilege; (c)
any waiver, consent, extension, indulgence or other action or inaction in
respect of this Pledge Agreement or the Note, or any assignment or transfer of
any thereof; or (d) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like, of the Company or its
successors, whether or not Pledgor shall have notice or knowledge of any of the
foregoing.

 

5. Transfer by Pledgor. Pledgor will not sell, assign, transfer or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber the Pledged Options or any interest therein; provided that, pursuant to
the terms and conditions of the Note, Pledgor pays any and all unpaid principal
and accrued interest owing thereunder with the proceeds from such disposition.

 

6. Attorney-in-Fact. The Company or its successor is hereby appointed the
attorney-in-fact of Pledgor for the purpose of carrying out the provisions of
this Pledge Agreement and taking any action and executing any instrument which
the Company reasonably may deem necessary or advisable to accomplish the
purposes hereof, including without limitation, the execution of the applications
and other instruments described in Section 3(c), which appointment as
attorney-in-fact is irrevocable as one coupled with an interest.

 

7. Release of Pledge; Termination. Upon each payment of principal and accrued
interest under the Note, Pledged Options having a value equal to 150% of the
principal amount paid shall be released from the terms of this Pledge Agreement.
Upon payment in full of the principal and accrued interest under the Note and
upon the due performance of and compliance with all the provisions of the Note,
this Pledge Agreement shall terminate, and Pledgor shall be entitled to the
return of such of the Pledged Options as has not theretofore been granted or
otherwise applied pursuant to the provisions of this Pledge Agreement.

 

8. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, to Pledgor at Pledgor’s most recent address on the records of
the Company and to the Company at the following

 

2



--------------------------------------------------------------------------------

address: 546 Flynn Road, Camarillo, California 93012. Either party may change
its address for notice by notice given to the other in accordance with this
Section 8.

 

9. Miscellaneous. The Company and its assigns shall have no obligation in
respect of the Pledged Options, except to hold and dispose of the same in
accordance with the terms of this Pledge Agreement. Neither this Pledge
Agreement nor any provisions hereof may be amended, modified, waived, discharged
or terminated orally, but only by an instrument in writing signed by the party
against which enforcement of the amendment, modification, waiver, discharge or
termination is sought. The provisions of this Pledge Agreement shall be binding
upon the successors and assigns of Pledgor. The captions in this Pledge
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof. This Pledge Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
regard to the conflicts of laws rules thereof. This Pledge Agreement may be
executed simultaneously in several counterparts, each of which is an original,
but all of which together shall constitute one instrument.

 

10. Attorney Fees. If suit or action is filed by any party to enforce this
Pledge Agreement or otherwise with respect to the subject matter of this Pledge
Agreement, the prevailing party will be entitled to recover reasonable
attorneys’ fees and expenses, as fixed by the appropriate court, incurred in
preparation for and prosecution of such suit or action at trial, on appeal, and
in connection with any petition for review.

 

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

In witness whereof, this Pledge Agreement has been duly executed and delivered
by each of the parties to this Pledge Agreement as of the date first above
written.

 

Company Interlink Electronics, Inc. By   /s/    E. MICHAEL THOBEN    

--------------------------------------------------------------------------------

   

Print Name E. Michael Thoben

   

Title Chairman, CEO & President

 

Pledgor /s/    PAUL D. MEYER

--------------------------------------------------------------------------------

Print Name Paul D. Meyer

 

4